Citation Nr: 0725962	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  02-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent, prior to February 5, 2002, and a rating in excess of 
30 percent thereafter, for dizziness and occasional 
staggering, as residuals from a cerebral hemorrhage.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1957 to June 1961 
and from October 1961 to July 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2001, February 2003, and 
February 2005 rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

In February 2001, the RO held that the veteran's service-
connected PTSD warranted a 30 percent disability evaluation.  
Additionally, the RO continued the previously established 10 
percent disability rating assigned to the veteran's residuals 
from a cerebral hemorrhage.  In February 2003, the RO 
determined that the veteran's service-connected residuals 
from a cerebral hemorrhage warranted a separate 10 percent 
disability rating for headaches.  In February 2005, the RO 
held that the veteran's service-connected residuals from a 
cerebral hemorrhage of dizziness and occasional staggering 
warranted a 30 percent disability evaluation, effective 
February 5, 2002.

In February 2003, the veteran presented testimony before a 
Decision Review Officer at the RO.  

In December 2004, the Board remanded the matter for 
additional procedural development.  In May 2006, the Board 
remanded the matter for additional procedural and evidentiary 
development.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, short 
term memory loss, sleep impairment, night sweats, intrusive 
memories, and irritability.

2.  A residual from the veteran's cerebral hemorrhage is 
dizziness and staggering.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to a disability rating of 30 
percent, but no higher, as of June 26, 2000, for dizziness 
and occasional staggering, as residuals from a cerebral 
hemorrhage, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.87, Diagnostic Code 6204 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2004 and May 2006 letters, with 
respect to the claims of entitlement to increased disability 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2004 and May 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In particular, the 
May 2006 letter specifically notified the veteran of what was 
necessary for an earlier effective date.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains September 2005 and April 2007 
supplemental statements of the case following the December 
2004 and May 2006 letters.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2004 and May 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 2001, March 2003, February 2005, and January 2007.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the January 
2007 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2006).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002).

PTSD  
The veteran has alleged entitlement to a disability rating in 
excess of 30 percent for his service-connected PTSD.  During 
his February 2003 regional office hearing, the reported his 
PTSD symptoms as occasional flashbacks, nightmares, night 
sweats, and nervousness.  He also reported that he did not 
like being in crowds.

The veteran's post-traumatic stress disorder (PTSD) has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2006) is not restricted 
to symptoms provided in that diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in that diagnostic code, the 
appropriate, equivalent rating will be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV. The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

As noted, the veteran's service-connected PTSD has been 
assigned a disability rating of 30 percent.  The medical 
evidence is comprised primarily of four VA examination 
reports.  Throughout the pendency of this appeal, the veteran 
has not received any VA or private treatment for his PTSD.  
The competent evidence of record indicates that the veteran 
primarily suffers from PTSD symptoms consisting of some 
memory and concentration loss, flashbacks, nightmares and 
intrusive thoughts, sleep impairment, night sweats, and 
irritability.  All of these manifestations are consistent 
with the assignment of a 30 percent evaluation for PTSD.

Upon VA examinations in June 2001, March 2003, and January 
2007, the veteran was oriented in all three spheres and his 
speech was normal in rate and flow.  He was cooperative and 
his range of affect was within normal limits.  There was no 
evidence of impairment in thought processes, communication, 
judgment, or impulse control.  There was also no evidence of 
delusions, hallucinations, obsessions, or 
compulsive/ritualistic behavior.  He denied any suicidal or 
homicidal ideation.  All the examiners noted that he was 
capable of maintaining his personal hygiene and engaging in 
all activities of basic living.  The examiners characterized 
the veteran's PTSD to be mild to moderate in severity and 
assigned GAF scores of 60.  

Although the veteran's PTSD symptomatology was essentially 
consistent throughout the aforementioned VA examinations, he 
did report that his symptoms were "somewhat worse" in 
February 2005.  His avoidance efforts had increased, as well 
as irritability and anger, particularly towards his wife.  In 
January 2007, the veteran indicated that his PTSD symptoms 
were about the same since the February 2005 VA examination.  
It is noted that his short-term memory was assessed as poor 
and he was experiencing problems with concentration.  He 
indicated that he rarely experienced nightmares.

The June 2001 VA examiner noted that the veteran's PTSD had a 
moderately negative impact on his ability to establish and 
maintain interpersonal relationships; however, it did not 
appear to have an adverse impact on his ability to maintain 
gainful employment.   Upon VA examination in February 2005, 
the veteran indicated that his medical problems, not his PTSD 
symptoms, were his primary impediment to his employability.

In order to warrant a 50 percent evaluation, the criteria 
listed above are for consideration.  It is clear from the 
pertinent evidence of record that nearly none of those 
manifestations for 50 percent were shown.  None of the 
aforementioned VA examination reports have documented 
symptoms consistent with flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; any panic attacks, any 
impairment of long-term memory or difficulty in understanding 
complex commands; impaired judgment or abstract thinking; or 
any disturbances of motivation and mood greater than that 
already contemplated by the criteria for a 30 percent 
evaluation for PTSD.

With respect to work and social relationships, the evidence 
of record does not indicate any signs of difficulty in 
establishing and maintaining effective work and social 
relationships owing solely to PTSD.  The veteran has 
maintained a marriage for more than 30 years with the same 
woman.  Occupationally, while it has been determined that he 
has impediments to employment, the veteran himself as well as 
VA examiners have opined that this is due to his medical 
problems not his PTSD symptomatology.

The Board has also considered the June 2001, March 2003, and 
January 2007 VA examiners' assignment of GAF scores of 60. 
According to DSM-IV, GAF scores ranging between 51 and 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  It 
is clear, however, that the actual documented manifestations 
of the veteran's psychiatric condition do not include flat 
affect and circumstantial speech or occasional panic attacks.  
His impairment is more consistent with that contemplated by a 
30 percent evaluation under the applicable VA rating 
criteria.

The preponderance of the evidence is against a disability 
rating in excess of 30 percent for the veteran's service-
connected PTSD.  

Residuals from a Cerebral Hemorrhage 
The veteran alleges entitlement to increased disability 
ratings for his service-connected residuals from a cerebral 
hemorrhage.  He is currently in receipt of a 10 percent 
rating, prior to February 5, 2002, and a rating in excess of 
30 percent thereafter, for service-connected residuals from a 
cerebral hemorrhage characterized as dizziness and 
staggering.  A separate disability rating of 10 percent has 
also been awarded for headaches, as residuals from a cerebral 
hemorrhage.  He has submitted that strokes/cerebral 
hemorrhages are the number three killer in the nation.  He 
has testified that his cerebral hemorrhage has resulted in 
short-term memory loss, frequent and painful headaches, and 
dizziness resulting in problems with balance and 
coordination.  

Prior to February 5, 2002, the veteran's dizziness and 
occasional staggering, as residuals from a cerebral 
hemorrhage, were rated as 10 percent under Diagnostic Code 
8009 for hemorrhage of the blood vessels of the brain.  Under 
Diagnostic Code 8009, the disability is evaluated as 100 
percent disabling for a period of six months following a 
hemorrhage of brain vessels.  Thereafter, residuals are 
evaluated, with a minimum disability evaluation of 10 
percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.

A note after the schedular criteria indicates that it is 
required for minimum ratings for residuals under 8000 to 8025 
that there be ascertainable residuals.  Determinations as to 
the presence of residuals not capable of objective 
verification, e.g., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  It is of exceptional importance when rating 
in excess of the prescribed minimum rating are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  38 C.F.R. § 
4.124a, Diagnostic Codes 8000-8025 (2006).

As of February 5, 2002, the veteran's dizziness and 
occasional staggering, as residuals from a cerebral 
hemorrhage, have been rated as 30 percent disabling by 
analogy under Diagnostic Code 6204 for peripheral vestibular 
disorders.  38 C.F.R. § 4.87.  Under Diagnostic Code 6204, a 
maximum 30 percent rating is assigned for dizziness and 
occasional staggering, and a 10 percent rating is assigned 
for occasional dizziness.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.

Upon review of the medical evidence of record, the Board 
finds that the veteran is entitled to a 30 percent disability 
rating for dizziness and occasional staggering, as of June 
26, 2000, the date of claim.  Although the record does not 
contain an objective diagnosis of vestibular disequilibrium, 
the veteran has consistently presented with complaints of 
dizziness.  The record has documented complaints of dizziness 
upon VA examination in June 2001, March 2003, and February 
2005.  Accordingly, a disability rating of 30 percent is 
warranted as of the date of claim.  A 30 percent rating is 
the schedular maximum available under Diagnostic Code 6204.  

The Board notes that the veteran's short term memory loss has 
been characterized a residual from his cerebral hemorrhage.  
A separate disability rating is not warranted because the 
veteran's memory loss is already accounted for in his PTSD 
evaluation.  Consideration of the same symptomatology under 
various diagnoses ("pyramiding") is forbidden by VA 
regulation.  38 C.F.R. § 4.14 (2006).

Thus, a 30 percent rating, but no higher, for dizziness and 
occasional staggering, as residuals from a cerebral 
hemorrhage, is warranted as of June 26, 2000.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
PTSD is denied.

Entitlement to a disability rating of 30 percent, but no 
higher, as of June 26, 2000, for dizziness and occasional 
staggering, as residuals from a cerebral hemorrhage, is 
granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


